United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Decatur, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1179
Issued: December 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 11, 2016 appellant filed a timely appeal from an April 15, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether appellant has established more than two percent permanent
impairment of the left upper extremity and two percent permanent impairment of the right upper
extremity, for which she received schedule awards; (2) whether OWCP properly found an
1
2

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence accompanying her request for appeal. The Board may not consider
new evidence for the first time on appeal that was not before OWCP at the time it issued the final decision in the
case. 20 C.F.R. § 501.2(c)(1).

overpayment of compensation in the amount of $12,425.80, for which she was not at fault; and
(3) whether OWCP abused its discretion in denying waiver of recovery of the overpayment.
FACTUAL HISTORY
This case has been previously before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
follow.
OWCP accepted that on or before March 3, 2005 appellant, then a 50-year-old patient
guide, sustained bilateral carpal tunnel syndrome in the performance of duty. She underwent
right carpal tunnel release on April 3, 2008 and left carpal tunnel and trigger thumb release on
July 3, 2008, authorized by OWCP. Following a period of work absence, appellant retired from
the employing establishment effective October 14, 2008.
On April 23, 2009 appellant claimed a schedule award (Form CA-7).
A July 7, 2009 functional capacity evaluation (FCE) demonstrated that appellant had a
sedentary work capacity. However, “[appellant] exhibited submaximal effort during testing,
with 54 percent irregular test results,” suggesting symptom magnification syndrome.
In an August 18, 2009 report, Dr. Jay Bender, an attending Board-certified physiatrist,
diagnosed bilateral carpal tunnel syndrome based on electromyography (EMG) study findings,
with swelling, paresthesias, and pain in both hands and wrists. Appellant had decreased
sensation in the left radial nerve distribution. Dr. Bender noted both that she had normal
sensation in all digits of the right hand, but had diminished sensation in the right median nerve
distribution. He opined that according to Table 15-23 of the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A.,
Guides),4 appellant had eight percent permanent impairment of each upper extremity.
An OWCP medical adviser reviewed Dr. Bender’s report on August 28, 2009 and opined
that his findings were unreliable. He noted that, while Dr. Bender diagnosed bilateral carpal
tunnel syndrome, he found decreased sensation in the left radial nerve distribution, not the
median nerve. Also, the medical adviser noted that sensation in all digits of the right hand was
intact and that there was decreased sensation in the median nerve distribution. He opined that
appellant’s physical findings, clinical studies, and history warranted a grade modifier of 1
according to Table 15-23, resulting in three percent permanent impairment of the right upper
extremity and two percent impairment of the left upper extremity.
In an October 27, 2009 decision, OWCP granted appellant a schedule award for three
percent permanent impairment of the right arm and two percent impairment of the left arm.

3

Docket No. 14-2055 (issued March 17, 2015).

4

Table 15-23, page 449 of the sixth edition of the A.M.A., Guides is entitled “Entrapment/Compression
Neuropathy Impairment.”

2

An April 28, 2010 FCE demonstrated that appellant could perform sedentary work.
There was evidence of symptom magnification as her pain behaviors were inconsistent with
observed deviations in sitting tolerance, standing tolerance, and walking.
In a September 30, 2010 report, Dr. Randall D. Alexander, an attending Board-certified
orthopedic surgeon, diagnosed bilateral carpal tunnel syndrome, which improved after bilateral
carpal tunnel releases performed in 2008. He opined that because of the objective improvement
in both wrists demonstrated by electrodiagnostic studies, and evidence of symptom
magnification during the April 28, 2010 FCE, appellant was a poor candidate for additional
surgery.
Based on Dr. Alexander’s opinion and electrodiagnostic studies, OWCP issued an
increased schedule award on January 19, 2011 for an increase of two percent permanent
impairment of the right arm and three percent impairment of the left arm, for a total five percent
permanent impairment of each upper extremity.
EMG and nerve conduction velocity (NCV) studies dated October 12, 2011 showed
severe bilateral carpal tunnel syndrome.
On February 6, 2012 appellant claimed an increased schedule award (Form CA-7).
In reports from February through April 2012, Dr. Marc J. Kornfeld, an attending Boardcertified physiatrist, noted that appellant’s diabetes was out of control. Appellant had continued
pain and swelling in both hands and stiffness of the fingers in the right hand. Dr. Kornfeld noted
that NCV testing showed “severe to profound abnormalities in the median sensory nerve and
severe abnormalities with the ulnar nerve,” but without evidence of complex regional pain
syndrome. He prescribed physical therapy.
In a June 19, 2013 report, Dr. Duncan Wells, an attending Board-certified orthopedic
surgeon, diagnosed bilateral median nerve neuritis after bilateral failed carpal tunnel releases.
He opined that appellant had “pronounced disability” due to severe pain and stiffness. Dr. Wells
explained that she did not experience significant improvement “after therapy, bracing, or steroid
injections that were given by a pain specialist.” On July 30, 2013 he diagnosed severe bilateral
median nerve neuritis and flexor tendon synovitis. Dr. Wells performed an impairment rating on
August 1, 2013, opining that appellant had 30 percent permanent impairment of the left upper
extremity and 20 percent permanent impairment of the right upper extremity due to decreased
grip strength.5
On August 2, 2013 an OWCP medical adviser reviewed Dr. Wells’ reports. He noted
that electrodiagnostic studies consistently demonstrated conduction delay in the median nerve at
the wrist, right greater than left. The medical adviser explained that grip strength was not a valid
rating criterion. Therefore, Dr. Wells’ August 1, 2013 impairment rating based on grip strength
could not be considered. The medical adviser performed a diagnosis-based impairment rating
using Table 15-23. For both upper extremities, he found a diagnosis-based impairment Class of
Diagnosis (CDX) of 1, a grade modifier for Functional History (GMFH) of 2, a grade modifier
5

Dr. Wells acknowledged on September 24, 2013 that OWCP did not “consider grip strength for impairment.”

3

for Physical Examination (GMPE) of 2, and a grade modifier for Clinical Studies (GMCS) of 1
due to conduction delay. Applying the net adjustment formula of (GMFH - CDX) + (GMPE CDX) + (GMCS - CDX), or (2-1) + (2-1) + (1-1), the medical adviser calculated a grade
modifier of two thirds, rounded up to one. This moved the default grade of five percent one
space to the right, equaling six percent. The medical adviser therefore found six percent
permanent impairment of each upper extremity.
By decision dated August 22, 2013, OWCP issued a schedule award for an additional one
percent permanent impairment of each arm, for a total six percent permanent impairment of each
arm.
Appellant claimed an increased additional schedule award (Form CA-7) on
October 9, 2013. On January 5, 2014 OWCP obtained a second opinion from Dr. Alexander
Doman, a Board-certified orthopedic surgeon. Dr. Doman reviewed the medical record and
statement of accepted facts (SOAF). He performed EMG/NCV testing which showed bilateral
median and right ulnar conduction delays. On examination, Dr. Doman noted no evidence of
swelling. He diagnosed mild bilateral carpal tunnel syndrome, which had reached maximum
medical improvement as of July 3, 2010. Referring to Table 15-23 of the sixth edition of the
A.M.A., Guides, Dr. Doman assessed a grade modifier for GMCS of 1 based on NCV studies.
Appellant had a grade modifier for GMFH of 2 due to significant intermittent symptoms, and a
grade modifier for GMPE of 1, “which are normal.” Dr. Doman explained that his objective
findings were equivalent to a mild functional impairment. He advised: “Therefore, the upper
extremity impairment rating is two percent based upon grade modifiers that average 1.33 with
mild functional history of impairment. A two percent impairment rating applies to the left upper
extremity as well as two percent to the right upper extremity, totaling four percent.” An OWCP
medical adviser reviewed Dr. Doman’s report on January 27, 2014 and agreed with his
assessment and methodology.
By decision dated January 31, 2014, OWCP denied appellant’s claim for an increased
schedule award, based on Dr. Doman’s report as the weight of the medical evidence. It found
that Dr. Doman’s evaluation established only two percent permanent impairment of each upper
extremity, which was less than the six percent previously awarded.
In a February 12, 2014 manual adjustment worksheet, OWCP calculated that appellant
was paid $18,384.00 in schedule award compensation for six percent permanent impairment of
each arm, whereas she was only entitled to $5,958.20 for two percent permanent impairment of
each arm, resulting in an overpayment of compensation in the amount of $12,425.80.
By notice dated February 12, 2014, OWCP advised appellant of its preliminary
determination that a $12,425.80 overpayment of compensation was created as she was
compensated for six percent impairment of each arm whereas she was entitled to compensation
for only two percent impairment of each arm. It found that she was not at fault in creating the
overpayment. OWCP advised appellant of her right to request a prerecoupment hearing within
30 days and the requirement to submit financial information for reconsideration of waiver.
In response to the preliminary notice of overpayment, appellant submitted a partially
completed overpayment recovery questionnaire (Form OWCP-20), signed on March 11, 2014.

4

No supporting documentation of her income, assets, or expenses was received. OWCP received
the form into the case record on March 20, 2014. Appellant asserted that there was no
overpayment as her physicians opined that she had more than six percent permanent impairment
of each arm. The top right corner of the first page of the questionnaire is marked “Hearing Req.”
By decision dated March 17, 2014, OWCP finalized the preliminary finding of a
$12,425.80 overpayment of compensation. It found that, although appellant was without fault, it
could not consider waiver as she failed to submit financial information.
In a March 21, 2014 memorandum, OWCP noted that appellant’s “representative
requested a prerecoupment hearing. Therefore, the case will be suspended until a decision is
reached.” In April 15 and 22, 2014 letters, appellant’s representative requested a telephonic
hearing regarding the March 17, 2014 final overpayment determination.
By decision dated March 24, 2014, OWCP vacated its March 17, 2014 decision, finding
that the case was not in posture for a decision as appellant had timely requested a prerecoupment
hearing.
By decision dated September 4, 2014, an OWCP hearing representative denied
appellant’s request for a prerecoupment hearing as it was untimely filed. She found that
appellant’s request for a hearing was postmarked on April 15, 2014, more than 30 days after the
issuance of the February 12, 2014 preliminary notice of overpayment.
The hearing
representative returned the case to OWCP so that the preliminary overpayment finding could be
finalized.6 Appellant then appealed to the Board.
During the pendency of the prior appeal, appellant submitted additional medical
evidence. Dr. C. Lyn Crooms, an attending Board-certified orthopedic surgeon, opined on
November 4, 2013, that according to unspecified portions of the sixth edition of the A.M.A.,
Guides, appellant had eight percent permanent impairment of each arm due to bilateral carpal
tunnel syndrome.
Dr. Wells, an attending Board-certified orthopedic surgeon, provided periodic reports
from March 25, 2014 to February 16, 2015.7 He recommended bilateral microscopic neurolysis
of the median nerve with flexor tendon tenolysis, to address “recalcitrant bilateral median nerve
neuritis with adhesive tendinitis of the flexor tendons after previous carpal tunnel release.”
Findings included bilaterally positive Tinel’s sign, and very limited motion of all right hand
fingers.
Dr. Kevin Sheahan, an attending Board-certified anesthesiologist, provided a
February 24, 2015 report relating appellant’s complaints of pain and paresthesias in both hands
and wrists. He diagnosed reflex sympathetic dystrophy and bilateral carpal tunnel syndrome.

6

OWCP finalized the overpayment by decision dated November 10, 2014.

7

A May 14, 2014, magnetic resonance imaging scan of the left wrist demonstrated “cystic lesions in the
triquetrum and hamate.”

5

Dr. Sheahan disagreed that appellant had “only a two percent impairment rating.” He performed
a right stellate ganglion block on March 4, 2015 authorized by OWCP.8
By decision and order dated March 17, 2015,9 the Board set aside OWCP’s September 4,
2014 decision, finding that appellant’s March 11, 2014 overpayment recovery questionnaire
constituted a timely request for a prerecoupment hearing. The Board remanded the case to
OWCP to conduct a prerecoupment hearing and issue an appropriate decision.
By decision dated April 17, 2015, OWCP vacated its November 10, 2014 decision and
directed that its Branch of Hearings and Review address appellant’s timely request for a
prerecoupment hearing.10
In an April 20, 2015 report, Dr. Sheahan opined that, as March 12, 2015 electrodiagnostic
studies showed severe bilateral median neuropathy at the wrists and hands, appellant had more
than two percent permanent impairment of each arm.11
Dr. John G. Seiler, III, an attending Board-certified orthopedic surgeon, submitted a
May 5, 2015 report diagnosing persistent bilateral median nerve conduction delay despite
multiple median nerve releases and corticosteroid injections.12 May 8, 2015 EMG and NCV
studies showed bilateral carpal tunnel syndrome.
On January 28, 2015 OWCP sent appellant a new Form OWCP-20 for completion.
OWCP conducted a prerecoupment hearing on February 2, 2016. At the hearing,
appellant asserted that she continued to have severe pain, paresthesias, and swelling in both
hands. She alleged that Dr. Doman did not perform electrodiagnostic testing and that he
threatened her during the examination. Appellant noted that she had undergone surgery on both
shoulders and a breast procedure. She stated that her physicians had not performed an
impairment rating after Dr. Doman’s report. The hearing representative explained the type of
financial information necessary to consider waiver and afforded appellant 30 days to submit it.
She emphasized that appellant needed to submit financial information regarding her husband’s
income and assets, as well as supporting documentation of household expenses.
8

Dr. Sheahan performed additional stellate ganglion blocks on March 18 and April 2, 2015, authorized by
OWCP.
9

Supra note 3.

10

OWCP scheduled a prerecoupment hearing on December 8, 2015, rescheduled for a different time on that date
at appellant’s request. Appellant did not attend the hearing or contact OWCP within 10 days to explain her failure to
appear. Therefore, OWCP deemed appellant’s hearing request abandoned, and performed a review of the written
record on December 21, 2015. In a December 21, 2015 decision, an OWCP hearing representative affirmed the
preliminary finding of a $12,425.80 overpayment. Additional development indicated that appellant was hospitalized
for a respiratory condition on December 8, 2015 and was unable to contact OWCP. Therefore, OWCP rescheduled
the prerecoupment hearing for February 2, 2016.
11

Dr. Sheahan reiterated this opinion in periodic reports through January 8, 2016.

12

Dr. Seiler provided periodic reports through January 19, 2016 finding appellant’s condition unchanged.

6

After the hearing, appellant submitted her February 22, 2016 statement, asserting that she
was unable to repay the overpayment due to severe financial hardship. She emphasized that she
remained disabled due to work-related carpal tunnel syndrome. Appellant listed the following
monthly expenses: $861.23 mortgage payment; $970.00 for two car payments; $367.38 for three
life insurance policy premiums; $160.02 car insurance; $25.00 credit card payment; $50.00 home
warranty; $200.00 cable television; $300.00 utilities; $250.00 food; $300.00 gasoline; and
$59.00 dental insurance. She did not submit supporting documentation.
By decision dated April 15, 2016, an OWCP hearing representative affirmed the
preliminary determination of a $12,425.80 overpayment, as Dr. Doman’s opinion established
that appellant had only two percent permanent impairment of each arm, less than the six percent
awarded. The hearing representative further found that although she was without fault in
creating the overpayment, she was not eligible for waiver as she did not provide sufficient
financial information. The hearing representative explained that, although appellant partially
completed a Form OWCP-20 questionnaire, she did not disclose her husband’s income or assets,
or provide documentation verifying her expenses. Without such information it could not be
established that recovery of the overpayment would defeat the purpose of FECA or cause severe
financial hardship. As appellant did not assert or establish that she changed her position for the
worse due to the overpaid compensation, it was not established that recovery of the overpayment
would be against equity and good conscience. Additionally, as she did not provide the financial
information requested, OWCP could not formulate a repayment schedule. Therefore, the hearing
representative directed that the overpayment was “considered due and payable in full.”
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA13 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA, however,
does not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of the
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The A.M.A.,
Guides has been adopted by OWCP as a standard for evaluation of schedule losses and the Board
has concurred in such adoption.14 For schedule awards after May 1, 2009, the impairment is
evaluated under the sixth edition of the A.M.A., Guides, published in 2009.15
The sixth edition of the A.M.A., Guides provides a diagnosis based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).16 Under the sixth edition, the evaluator identifies the impairment CDX, which
13

5 U.S.C. § 8107.

14

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); see also id. Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
16

A.M.A., Guides 3, (6th ed. 2009), section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”

7

is then adjusted by grade modifiers based on GMFH, GMPE, and GMCS.17 The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome. Appellant
underwent right carpal tunnel release on April 3, 2008 and left carpal tunnel release and trigger
thumb release on July 3, 2008. She claimed a schedule award on April 23, 2009. On
October 27, 2009 OWCP issued a schedule award for three percent permanent impairment of the
right upper extremity and a two percent permanent impairment of the left upper extremity, based
on an August 18, 2009 report from Dr. Bender, an attending Board-certified physiatrist, as
reviewed by an OWCP medical adviser. On January 19, 2011 it issued an increased schedule
award for an increase of two percent permanent impairment of the right upper extremity and an
additional three percent permanent impairment of the left upper extremity, for a total of five
percent permanent impairment for each upper extremity. By decision dated August 22, 2013,
OWCP issued an increased schedule award for an increase of one percent permanent impairment
of each arm, for a total six percent permanent impairment of each arm. This increase was based
on an OWCP medical adviser’s review of the reports of Dr. Wells, an attending Board-certified
orthopedic surgeon.
On October 9, 2013 appellant again claimed an increased schedule award. On January 5,
2014 OWCP obtained a second opinion from Dr. Doman, a Board-certified orthopedic surgeon.
Based on the medical record, SOAF, clinical examination, and new electrodiagnostic studies,
Dr. Doman diagnosed mild bilateral carpal tunnel syndrome. He opined that according to Table
15-23 appellant had a GMCS of 1 based on NCV studies, GMFH of 2 due to significant
intermittent symptoms, and a GMPE of 1. Applying the net adjustment formula, Dr. Doman
found two percent permanent impairment of each arm, which is less than the six percent each
previously awarded. OWCP issued its January 31, 2014 decision denying an additional schedule
award, based on Dr. Doman’s opinion as the weight of the medical evidence.
OWCP then found an overpayment of compensation in the amount of $12,425.80 as
appellant received schedule awards for six percent permanent impairment of each arm, but was
only entitled to schedule awards for two percent permanent impairment of each arm. Appellant
submitted additional medical evidence to OWCP.
Dr. Wells diagnosed bilateral median nerve neuritis with adhesive tendinitis. Dr. Seiler,
an attending Board-certified orthopedic surgeon, diagnosed persistent bilateral median nerve
conduction delay. Neither physician addressed the appropriate percentage of permanent
impairment.
Dr. Crooms, an attending Board-certified orthopedic surgeon, opined on November 4,
2013, that appellant had an eight percent permanent impairment of each arm due to carpal tunnel
syndrome according to unspecified portions of the sixth edition of the A.M.A., Guides.
Dr. Sheahan, an attending Board-certified anesthesiologist, opined in February 24 and April 20,
2015 reports that she had greater than two percent permanent impairment of each arm. However,
17

A.M.A., Guides, 494-531 (6th ed. 2009).

8

neither physician provided an impairment rating. Their general assertions that appellant had
more than two percent impairment of each upper extremity are insufficiently detailed to create a
conflict with Dr. Doman’s well-reasoned opinion.
The Board finds that Dr. Doman’s impairment rating of appellant’s upper extremities, as
reviewed by the OWCP medical adviser, is entitled to the weight of the medical evidence.
Dr. Doman properly applied the appropriate portions of the A.M.A., Guides to his detailed
clinical findings. His opinion was based on a review of the medical record, updated
electrodiagnostic testing, and a SOAF. Therefore, OWCP’s April 15, 2016 decision finding that
appellant had not established more than two percent permanent impairment of each arm was
proper under the facts and circumstances of this case.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.18 Section 8129(a) of FECA provides, in pertinent part: When an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.19
ANALYSIS -- ISSUE 2
Appellant received schedule awards totaling six percent permanent impairment of each
arm, in the amount of $18,384.00. However, the weight of the medical evidence established that
she had two percent permanent impairment of each upper extremity, entitling her to $5,985.20.
The difference between the two amounts, $12,425.80, therefore represents an overpayment of
compensation. Therefore, OWCP’s April 15, 2016 decision finding a $12,425.80 overpayment
is proper under the law and facts of this case.
LEGAL PRECEDENT -- ISSUE 3
Section 8129(a) of FECA provides that when an overpayment of compensation occurs
because of an error of fact of law, adjustment or recovery shall be made by decreasing later
payment to which the individual is entitled.20 The only exception to this requirement that an
overpayment must be recovered is set forth in section 8129(b).

18

5 U.S.C. § 8102(a).

19

Id. at § 8129(a).

20

Id.

9

Adjustment or recovery by the United States may not be made when incorrect payment
has been made to an individual who is without fault and when adjustment or recovery would
defeat the purpose of FECA or would be against equity and good conscience.
Thus, a finding that appellant was without fault is not sufficient, in and of itself, for
OWCP to waive the recovery of the overpayment. OWCP must exercise its discretion to
determine whether recovery of the overpayment would defeat the purpose of FECA or would be
against equity and good conscience, pursuant to the guidelines provided in the implementing
federal regulations.
Section 10.436 of the implementing regulations21 provide that recovery of an
overpayment will defeat the purpose of FECA if recovery would cause hardship to a currently or
formerly entitled beneficiary such that: (a) the beneficiary from whom OWCP seeks recovery
needs substantially all of his or her current income, including compensation benefits, to meet
current ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed the
resource base of $4,800.00 for an individual.22 An individual is deemed to need substantially all
of his or her current income to meet current ordinary and necessary living expenses if monthly
income does not exceed monthly expenses by more than $50.00. In other words, the amount of
monthly funds available for debt repayment is the difference between current income and
adjusted living expenses (i.e., ordinary and necessary living expenses plus $50.00).23
Recovery of an overpayment is considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his position for the worse.24 Conversion of the
overpayment into a different form, such as food, consumer goods, real estate, etc., from which
the claimant derived some benefit, is not to be considered a loss.25 The individual who received
the overpayment is responsible for providing information about income, expenses and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. This
information will also be used to determine the repayment schedule, if necessary.26
ANALYSIS -- ISSUE 3
OWCP found that appellant was not at fault in creating the overpayment of compensation
and considered whether she was entitled to waiver of recovery. Waiver is only possible if
21

20 C.F.R. § 10.436.

22

Id. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6.a(1)(b) (October 2004).
23

Id.

24

20 C.F.R. § 10.437(b).

25

See supra note 22 at Chapter 6.200.6.b(3) (October 2004).
September 11, 2014).
26

20 C.F.R. § 10.438(a); Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

10

C.P., Docket No. 14-975 (issued

recovery would defeat the purpose of FECA or would be against equity and good conscience. In
order to establish that, repayment of the overpayment would defeat the purpose of FECA,
appellant must show that she requires substantially all of her income to meet current ordinary
and necessary living expenses and that her assets do not exceed the established limit as
determined by OWCP’s procedures.27
OWCP advised appellant by February 14, 2014 and January 28, 2015 letters, as well as at
the February 2, 2016 prerecoupment hearing, to submit financial information from her and her
husband by completing a questionnaire and providing supporting documentation. However,
appellant did not provide information about her husband’s income and assets, or any
documentation supporting the monthly expenses she listed in her February 22, 2016 letter. In the
absence of the information requested, OWCP could not determine whether recovery of the
overpayment would defeat the purpose of FECA or be against equity and good conscience.
Additionally, the evidence does not demonstrate that repayment of the overpayment
would be against equity and good conscience. Appellant submitted no argument that she relied
upon the incorrect payments to her detriment, or sufficient evidence that she would experience
severe financial hardship attempting to repay the debt. Consequently, OWCP properly denied
waiver of recovery of the overpayment.
On appeal, appellant requests waiver of recovery due to financial hardship caused by
significant health issues affecting her husband and herself. She emphasized that she was not at
fault. As set forth above, appellant did not submit the financial information needed to consider
waiver of the overpayment. The fact that a claimant is without fault in creating an overpayment
does not preclude OWCP from recovering all or part of the overpayment.28
CONCLUSION
The Board finds that appellant has not established more than two percent permanent
impairment of her left upper extremity and two percent permanent impairment of her right upper
extremity, for which she received schedule awards. The Board further finds that OWCP properly
found an overpayment of compensation in the amount of $12,425.80, for which she was not at
fault. The Board further finds that OWCP properly denied waiver of recovery of the
overpayment.

27

Id. at § 10.436.

28

See George A. Rodriguez, 57 ECAB 224 (2005); Joyce O. Diaz, 51 ECAB 124 (1999).

11

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 15, 2016 is affirmed.
Issued: December 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

